 Case 5:20-cv-00041-EKD Document 32 Filed 12/16/20 Page 1 of 1 Pageid#: 528



                            UNITED STATES DISTRICT COURT
                                Western District of Virginia
                                  116 North Main Street
                                 Harrisonburg, Virginia

JULIA C. DUDLEY
CLERK
(540) 434-3181
                                       December 16, 2020

All Counsel of Record

Re: Sourcetech, LLC v. Deatschwerks, LLC
Civil Action No. 5:20-cv-00041

Dear Counsel:

        This case has been assigned to District Judge Elizabeth K. Dillon and, following a Rule
16 scheduling conference, will be given a trial date in approximately nine months, unless an
earlier date is requested by the parties.

        Please confer among yourselves regarding available dates and, within a week from the
date of this letter, one attorney should contact Judge Dillon’s judicial assistant, Miriam Frazier,
at (540) 857-5120 or MiriamF@vawd.uscourts.gov to set a Rule 16 scheduling conference. If no
response is received, we will assume that any date chosen will be acceptable.

        Following the Rule 16 conference, a scheduling order, similar to the example posted
online at http://www.vawd.uscourts.gov/judges/judge-dillon.aspx, will be entered establishing
pretrial deadlines and making other provisions for the development of this case. The standard
deadline for completion of discovery will be 95 days prior to trial, the deadline to file dispositive
motions will be 80 days prior to trial, and the deadline for hearing dispositive motions will be 45
days prior to trial.

        Any hearings on non-dispositive motions, including motions concerning discovery, will
be scheduled and heard by Magistrate Judge Joel C. Hoppe. Discovery motions, however, may
not be filed before conferring with Judge Hoppe. Please contact his chambers at (540) 434-3181
x 2, and speak with his scheduling clerk, Karen Dotson, for these hearing or conference dates.
Hearings on dispositive motions, such as motions to dismiss or for summary judgment, will be
scheduled by Ms. Frazier. Please contact her at the above number or e-mail address.

                                                      Very truly yours,

                                                      s/ B. Davis
                                                        Deputy Clerk
cc: All Counsel of Record
    Miriam Frazier
    Law Clerk
    File
